IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : NO. 903
                                         :
APPOINTMENTS TO CONTINUING               : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF              :
JUDGES                                   :



                                       ORDER

PER CURIAM

         AND NOW, this 19th day of January, 2022, the Honorable Ellen H. Ceisler,

Philadelphia, and the Honorable Elizabeth K. Kelly, Erie County, are hereby appointed to

the Continuing Judicial Education Board of Judges for a term expiring December 31,

2024.